—In an action to recover fees for emergency medical services pursuant to 42 USC § 1396u-2 (b) (2) and Social Services Law title 11, the defendant appeals from an order of the Supreme Court, Kings County (S. Leone, J.), dated September 20, 1999, which denied its motion to dismiss the complaint on the ground of res judicata.
Ordered that the order is affirmed, with costs.
The claims at issue in the instant action did not arise out of the same transaction or series of transactions as those involved in the previous action between the parties herein. Accordingly, it was proper to deny the motion to dismiss the complaint on the ground of res judicata (see, Coliseum Towers Assocs. v County of Nassau, 217 AD2d 387; see generally, Siegel, NY Prac §§ 442-447, at 714-723 [3d ed]).
The defendant’s remaining contention is similarly without *427merit. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.